Citation Nr: 1525753	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-04 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to April 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2013 rating decision in which the RO, inter alia, denied the Veteran's TDIU claim.  In August 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  A supplemental statement of the case (SSOC) was issued that same month.  

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.
 
2.  The record reflects that the Veteran has obtained an advanced level of education and has over 20 years of experience operating his own contracting business. 

3.  The Veteran has been awarded service connection for lumbar degenerative disc disease status post spinal fusion with bilateral lower extremity radiculopathy (currently evaluated as 60 percent disabling), and scars, status post spinal fusion (rated as noncompensable). 

4.  While the Veteran's service-connected disabilities meet the percentage requirements for award of a schedular TDIU, the weight of the competent, probative evidence indicates that the Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim or claims, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.
VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

An August 2012 pre-rating letter provided pertinent notice to the Veteran in connection with his claim for TDIU.  That letter indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  Hence, the February 2012 letter meets the VCAA's content and timing of notice requirements.  Moreover, the Board notes, the January 2014 SOC and February 2014 SSOC also informed the Veteran of the criteria necessary for a TDIU claim, and represent readjudication of his claim.  The Veteran has been active in pursing this claim, and has not alleged a deficiency in notice.  Thus, the Board concludes that any error in or omission of notice compliant with 38 U.S.C.A. § 5103(a) in this case has not precluded the Veteran from effectively participating in the processing of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records, as well as the reports of three VA examinations.  The Board finds that no additional action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

Notably, VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Here, VA examinations were conducted in October 2012 and May 2013.  The Veteran has not maintained that this examination report or opinions provided for the record are inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and was made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Background

Historically, in April 1976, the Veteran was granted TDIU with an assigned effective date of November 1, 1974.  In December 1980, the Veteran was found to be employable and TDIU was terminated effective March 1, 1981.

The Veteran filed his current TDIU claim in August 2012, at which time he asserted that he was unemployable due to his service-connected back disability.  He indicated that he last worked full-time in June 2012 and also became too disabled to work as of that time.  His employment information reflects that he had been self-employed as a general contractor, having operated his own contracting business since 1984. 
As noted above, the Veteran has been awarded service connection for lumbar degenerative disc disease status post spinal fusion with bilateral lower extremity radiculopathy (rated as 60 percent disabling), and a related surgical scar (rated as noncompensable).  [Parenthetically, the Board notes that service connection for the Veteran's back disability was granted in 1971 and is protected under 38 C.F.R. 
§ 3.951(b).]

The evidence on file shows that the Veteran is a high school graduate who subsequently attended vocational technical school on three separate occasions, obtaining degrees in carpentry, welding and electronics repair.  The Veteran worked as a carpenter and a welder for ten years.  In 1984, he established a general contracting business.  In his role as supervisor at that business, the Veteran placed bids for jobs and oversaw three employees.  The Board notes that the record is unclear as to whether or not the Veteran was still working in that capacity.  In his August 2012 claim, the Veteran reported last working for the business in June 2012.  In a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the Veteran in his role as his own supervisor, the Veteran reported that he was last employed in June 2011.  However, in VA medical treatment notes contained in the Veteran's file, as recently as March 2015 the Veteran reported that he was still working full time. 

In August 2011, the Veteran underwent VA examination in relation to his back disability.  The examiner diagnosed the Veteran with a closed lumbar fracture and lumbar degenerative disc disease, both with an onset date of 1968.  The examiner found that the Veteran was experiencing increasing midline lower back pain.  The Veteran experienced pain in the lumbar spine with sitting, and then radiating soreness into both posterior thighs.  The Veteran reported the occurrence of flare-ups which impacted the function of his back, especially if he walked excessively.  There was limited range of motion noted, as well as functional loss and impairment of his back, with less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing noted.  Tightness and spasm of the paralumbar back was indicated.  The Veteran was not found to use assistive devices on a regular basis.  He reported experiencing leg pain that subsided with rest. 

In September 2012, as noted above, VA received the Veteran's Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits.  The form, which was filled out by the Veteran, indicated that he last worked in June 2011.  The form also showed that the Veteran was no longer working because he was "unable to perform duties due to his service connected disabilities."  

In October 2012, the Veteran was afforded a VA examination to assess the relative degree of industrial impairment he experienced in light of his medical, education and vocational history.  The examiner was asked to provide an opinion as to the degree of interference with ordinary activities, including the ability to obtain and maintain gainful employment, caused solely by his back disability.  The examiner reviewed the Veteran's claims file and determined that the Veteran's back disability would most likely impair repetitive bending and lifting but did not preclude him from obtaining and maintaining gainful employment.  

The examiner noted the Veteran's formal education.  She indicated the Veteran had worked for 20 years as the proprietor of a general contracting business.  The examiner noted the Veteran was on continuous pain medication and never fully free of pain.  The Veteran no longer participated in recreational activities, such as hunting and fishing, but the change was due to loss of interest and not his disability. 

The examiner indicated that the Veteran reported being unable to work because the pain in his legs and back prevented him from standing or sitting for long periods of time.  The examiner noted, however, that the Veteran was able to sit throughout the entire 30 minute interview without a change in position.  The Veteran used a cane to assist in walking and reported walking for a block, without stopping, earlier in the day.  The examiner, who went on to perform an examination of the Veteran's back, reported significant limitations with lower spine movement without objective symptoms of pain.  As rationale for her conclusion that the Veteran was not precluded from obtaining and maintaining gainful employment, the examiner noted that the Veteran had vocational education in 3 fields, and had been a general contractor for the past 20 years.  The Veteran had education and experience and while he had moderate to severe physical limitations, he was capable of employment that enabled frequent position change and movement at least every 30 to 60 minutes.  The Veteran reported being limited by pain that was exacerbated by overuse and prolonged inactivity.  The examiner recommended limiting these aggravating factors to reduce pain in order to continue with gainful employment.  In her subsequent back conditions examination, the examiner noted that the Veteran's back disability did not impact his ability to work. 

In May 2013, the Veteran underwent a VA examination of his back, to obtain findings to address the issue of his employability.  At that time, the VA examiner noted the Veteran's history of working as a carpenter and welder before starting his own contracting business in 1984.  The Veteran reported that while he had been doing the paperwork for his company, he was no longer doing so, but that he still spent time at his office daily.  The Veteran indicated he was able to stand for 10 to 15 minutes, and walk for the same amount of time, before feeling uncomfortable.  Reportedly, the Veteran was able to drive short distances, although he experienced pain in his legs.  He stated that his movement was limited by a recent hip replacement surgery.  The examiner observed that, although the Veteran indicated he was limited in his ability to sit and was only able to for a few minutes, he sat for over 35 minutes as part of the examination.  The report indicated that precautions would need to be taken in regard to the narcotics the Veteran was taking, but the Veteran's back disability would not impact his ability to work. 

Also on file is a Medical Examination Report for Commercial Driver Fitness Determination, dated January 2014 and submitted by the Veteran.  In the report, the medical examiner made reference to multiple medical conditions, to include a heart stent and sleep apnea, as well as the Veteran's spinal fusion and chronic low back pain.  The examiner indicated that the examination, which was undertaken to renew the Veteran's commercial driver's license, was not completed due to the nature of multiple medications that the Veteran was taking, as well as his need for cardiology clearance and proof of the use of a CPAP machine.  The report indicates that the Veteran declined a physical examination and was found to not meet the standards for license renewal at that time. 

In October 2014, the Veteran was seen at the Sioux Falls, South Dakota VA Medical Center (VAMC) in relation to a hip replacement surgery.  At that time, he reported working part time as a general contractor.  In March 2015, the Veteran was seen at the VAMC in Minneapolis, Minnesota.  The record from that visit indicates that he then reported that he was working full-time.

III. Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).

The Board notes that the Veteran has been awarded service connection for lumbar degenerative disc disease status post spinal fusion, with bilateral lower extremity radiculopathy, currently evaluated as 60 percent disabling and scars, status post spinal fusion, currently rated at 0 percent.  Thus, as he has a single service-connected disability rated at 60 percent, he meets the percentage requirements for award of a schedular TDIU, pursuant to section 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  The record documents that the Veteran, as recently as March 2015, reported that he was working full time. 

The critical question is whether the Veteran's service-connected back disability renders him unable to secure or follow a substantially gainful occupation.  In this regard, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).

The Board observes at the outset that there is no medical or other competent, objective evidence of record to support the Veteran's contention that he is unable to obtain or retain substantially gainful employment due to his service-connected back disability with associated radiculopathy and scar.  In fact, as noted above, recent medical evidence suggests that he continues to work full time, although the specifics of his current employment is unknown.  Furthermore, to the extent that the January 2014 Medical Examination Report for Commercial Driver Fitness Determination was submitted to show the an inability to work, such report is of limited probative value, inasmuch as it does not in any way indicate that the Veteran is unable to work in any capacity other than as a commercial driver, or that he is rendered unemployable solely due to his service-connected back and associated disabilities.  

Rather, the Board finds that the most probative evidence on file supports a finding that the Veteran's back disability with associated radiculopathy and scar do not render him unable to secure or follow a substantially gainful occupation.  To that end, such evidence reflects that he has obtained advanced education, earning degrees in carpentry, welding and electronics repair.  The Veteran has run his own contracting business for over 20 years, supervising three employees and submitting bids for jobs.  Although he has reported pain in his back and legs which prevented him from sitting or standing for long periods, he has been shown to be able to sit for at least 30 minutes on multiple occasions.  Notably, the Veteran was able to combat back pain that occurred from inactivity by walking for at least a city block.  He has been able to drive a car and, although he chose not to, to participate in recreational activities. 

In sum, the Board finds that the weight of the competent, probative evidence establishes that the Veteran is not shown to have a level of functional impairment due to service-connected disabilities that would preclude substantially gainful employment consistent with his education and experience.

Notably, the medical opinions provided by the VA examiners in this case support the Board's finding.  In an August 2011 report , the VA examiner noted that the Veteran's back disability did not affect his ability to work.  The October 2012 report of VA examination, which was undertaken for the express purpose of determining whether the Veteran was able to work, includes the examiner's conclusion that he was able to do so.  The examiner noted that the Veteran had moderate to severe physical limitations, and experienced pain that was exacerbated both by overuse and prolonged inactivity.  However, if such were avoided, the Veteran would be able to work.  The May 2013 report of VA examination also includes medical comment indicating that, if certain limitations in activity were made, the Veteran would be able to work.  

Furthermore, to whatever extent the Veteran and/or his representative attempt to establish the Veteran's entitlement to a TDIU on the basis of lay assertions, such attempt must fail.  The Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters; hence, neither can competently opine on the Veteran's employability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  As the lay assertions in this regard have no probative value, the Veteran cannot establish the claim on basis of lay assertions, alone.  

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim for a TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


